Mr. President, the delegation of Trinidad and Tobago extends to you warmest congratulation on your election to the presidency of this twenty-sixth regular session of the General Assembly. We are especially happy that on this occasion that important office is occupied by a distinguished son of Asia who has proved himself internationally and who commands the respect and affection of all our countries. We take the opportunity also to express our deep appreciation to Mr. Edvard Hambro, who so skilfully presided over our deliberations last year.
163.	The Government and people of Trinidad and Tobago wish to pay special tribute to the Secretary-General, U Thant, who, for 10 particularly trying and difficult years of office, has discharged his onerous duties as Secretary- General at great personal sacrifice, with devotion and dedication. In his unique style he has succeeded in enhancing the role of the office of Secretary-General. The most fitting tribute which we, the international community, can pay him is to ensure that the United Nations achieves the goals and objectives for which he has so diligently labored. He takes with him our very best wishes for a long and happy retirement. We in Trinidad and Tobago recall with pleasure his visit to our country in 1966. Nothing would give us greater pleasure than to be able to welcome him as our official guest once again. This invitation is sincerely extended on behalf of the Prime Minister, the Government and people of Trinidad and Tobago.
164.	My Government was very pleased to support the admission of the new States of Bahrain, Bhutan and Qatar to membership in the family of nations; and in welcoming them to our Organization we wish them every success in the attainment of the goals and ideals to which their Governments and peoples aspire.
165.	The Trinidad and Tobago delegation wishes to re-emphasize its support for the principle of universality upon which the Charter was founded, and welcomes the progress made towards its full application. Our delegation recognizes the great contribution that the United Nations has made in hastening the process of political decolonization. We insist, however, that this process must be accelerated in those regions of the world still under the colonial yoke in any form whatsoever. Furthermore, we insist that the achievements of the United Nations in terms of political decolonization mu.! be matched by its contributions in the field of economic decolonization. We look to the United Nations for the promotion of economic decolonization through the intensification of its programs directed at assisting the less developed countries in their goal of economic and social development. We commend the adoption, last year, of the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)]. It is our view that this Strategy would be futile unless it effectively ensured the sovereignty of the people over their natural wealth and resources.
166.	Within the International Development Strategy for the Second Development Decade we wish to emphasize three points:
(a)	The primary responsibility for development rests upon the countries themselves;
(b)	However great the efforts for development, based on this principle, the desired goals will not be achieved unless they are supported by increased multilateral financial resources and more favorable economic and commercial policies on the part of developed countries;
(c)	Economic and social progress is the common responsibility of the entire international community.
Those three points of the new global development strategy constitute the bed-rock of the strategy of development for Trinidad and Tobago.
167.	Allow me therefore to indicate the areas in which our own efforts towards development based on self-reliance may be complemented by appropriate policies on the part of the developed countries.
168.	In our experience, development planning aimed merely at increasing per capita national income does not necessarily generate self-sustained growth. The United Nations must be prepared to promote global development policies to ensure that countries like Trinidad and Tobago generate growth from within their own economies. The Government of Trinidad and Tobago considers that such growth must also involve economic diversification, an equitable distribution of income, and a reduction in the levels of unemployment, underemployment and unemployability. Of particular relevance to this is the fact that Trinidad and Tobago, like most developing countries, is plagued by the pressing problem of population explosion. To meet this, we have, with the valuable assistance of the United Nations and the World Bank, instituted a family planning program. Another important feature of our national planning concerns the revision of the education system to ensure that the training and education of our population more adequately satisfy our manpower needs.
169.	International development policies must promote greater national control of the economy and of our national wealth and resources. This is necessary to guarantee that such resources are exploited in the interest of all the people of Trinidad and Tobago. We consider it desirable that foreign investment and external assistance be accommodated within the policy of greater national participation and control. One objective of greater national control is to maximize the positive effects of foreign investment and external assistance. Our policies, which have been clearly enunciated, have been designed to achieve this objective.
170.	The global Development Strategy must ensure that the transfer and adaptation of technology satisfy the needs of developing countries. The widening technological gap between the poor nations and the rich nations contributes greatly to international instability, and this gap must be narrowed. In implementing the transfer of modern technology, however, developing countries must guard against the dehumanizing and other destructive effects of technological development.
171.	The new International Development Strategy mi. involve the accelerated implementation of the policies of the first two sessions of the United Nations Conference on Trade and Development. In the first place, we wish to draw attention to the question of tariffs and non-tariff barriers. As a small developing country with a limited national and regional market, the success of our development efforts depends heavily upon access to markets of developed countries as outlets for the expanding range of our manufactures. In this regard we cannot overemphasize the need for the developed countries to lower their tariffs and to eliminate other restrictive barriers.
172.	In so far as the generalized scheme of preferences is concerned, we wish to emphasize that:
(a)	Without exception, all developing countries should benefit from the scheme from the outset;
(b)	Special account should be taken of small developing countries in their initial stages of industrialization;
(c) Sympathetic consideration should be given to those developing countries which now rely upon special preference for their economic survival.
173.	Mention must also be made of the problem of freight rates, the spiraling increases of which adversely affect our development efforts.
174.	The third session of the United Nations Conference on Trade and Development [UNCTADJ is to be held in Santiago, Chile, in 1972. That session must accord to UNCTAD a greater role in promoting the objectives of the new International Development Strategy and must face the problems of access of exports of developing countries to the markets of the developed countries. My delegation feels that the developing countries are now thrust into new situations where their interests, internationally recognized, are in danger once more of being overridden and dismissed.
175.	I pause here to place on record the appreciation of Trinidad and Tobago for the assistance so far received from all the specialized agencies and institutions of the United Nations. We are particularly appreciative of the assistance we have received from the United Nations Development Program through the Food and Agriculture Organization of the United Nations in the promotion and development of a fishing industry in the Caribbean region, as we are island countries that are particularly dependent on the exploitation of our marine resources.
176.	We expect further action within the United Nations to cope with the serious social problems affecting youth all over the world. Perhaps foremost among these is the increase in the use of addictive drugs. We require planned programs of preventive and corrective measures. In addition, we appeal for stricter international control and surveillance to combat the illicit international traffic in narcotics.
177. Trinidad and Tobago is in favor of an international development strategy which would give our people greater control over the ownership and exploitation of its marine resources. This must, of necessity, involve the establishment of an indigenous technological capability in this sector. Trinidad and Tobago has repeatedly called on the United Nations and specialized agencies to expedite and intensify training programs for developing countries in marine science and technology. So far our expectations in this regard have not met with the desired response. We hope that within the next year regional oceanographic institutions will be established in some of the developing countries as part of the United Nations development programs. Trinidad and Tobago is prepared to provide a site for one of these oceanographic institutions in the internationally known Chaguaramas peninsula.
178. In addition, we take this opportunity to reiterate the principle that the sea-bed and the ocean floor and the subsoil thereof, beyond the limits of national jurisdiction, are the common heritage of mankind. This is the cardinal principle upon which the proposed international regime for the area must be founded. In precise terms, we envisage the establishment of a system in which all countries in this common heritage would participate directly, through appropriate international machinery, in the management of the sea-bed and the exploitation of its resources. 

179.	Trinidad and Tobago has always considered that regional economic integration is a first essential step towards greater international economic co-operation. The formation of the Caribbean Free Trade Association [CARIFTA] has been that first step in implementing such a regional approach to development in the Caribbean area. The member Governments of CARIFTA are studying the feasibility of adopting a common external tariff and the harmonization of fiscal incentives to industry and ownership and control of regional resources with a view to ensuring special attention to the needs of the less developed countries within the region. The Caribbean Development Bank is playing a major role in these integration efforts. The member Governments are, however, concerned about integrationist movements in other parts of the world which might adopt policies inimical to the legitimate trading interests of the developing nations.
180.	We have given our firm support to the initiatives in the United Nations on the problems relating to the natural environment. We consider that the United Nations Conference on the Human Environment, to be held at Stockholm in 1972, would be a useful forum for making a concerted attack on these problems. Trinidad and Tobago has already taken initiatives to institute new measures for the protection of the natural environment and the control of marine and air pollution. We are certain that the United Nations, in this new field of international endeavor, will take due account of the special needs and interests of developing countries.
181.	The world today is agonized by dissension and conflict and divided by inequality. Today the world faces turmoil on every continent. Today the world faces the challenge of a revolution of ideas by our youth, who demand new values and new institutions. Today the world faces a return to economic power politics which could precipitate a new trade war that would benefit none and damage all. Today the world faces a change in international monetary bases that could adversely affect world trade and world stability. Today the world faces a new wave of protectionism that threatens to wipe out overnight all the progress that has been made in international trade negotiations by hard and unstinting labor over many long years. Today the world faces a resurgence of addiction to hallucinative drugs. Today the world faces a continued defiance of world opinion in matters of racial equality and treatment, clearly exemplified by those countries that will not grant to a man his basic right to be treated like a man. Today the world faces hunger and disease while billions of dollars are wasted on the creation of weapons that deal only death and destruction. Today the world faces the pollution of the natural environment, which threatens the very survival of the human race.
182. How can these problems be solved? I venture to suggest, by international co-operation and consultation. Where can such co-operation and consultation take place? In the United Nations, where all the countries can sit and consult together. The bases are there. Let us devote ourselves seriously in the name of the generations to come to building a better world.
